Rubin and Mazzarelli, JJ. dissent in a memorandum by Rubin, J., as follows:
The rent reduction order issued in this matter is predicated on a single inspection conducted on February 15, 1994, some three years after the tenants’ complaint alleging a reduction in building-wide services was served upon petitioner landlord on January 16, 1991. In the absence of a factual finding that the condition complained of was ongoing throughout this period, Supreme Court properly decided that the record is insufficient to permit an assessment of whether the three-year rent rollback has a rational basis (cf., Matter of Rubin v Eimicke, 150 AD2d 697, 699 [three inspections conducted during one-year period], lv denied 75 NY2d 704; Matter of 230 E. 52nd St. Assocs. v State Div. of Hous. & Community Renewal, 131 AD2d 349, 351 [evidence "overwhelming that necessary services were not maintained”]).
Contrary to the position advanced by the majority, notice of the result of an inspection of the premises is not a prerequisite to a determination that a rent rollback is warranted. If competent evidence exists to support a finding that a recurring condition involving the lack of building-wide maintenance services was ongoing throughout the subject three-year period, the landlord is'properly chargeable with knowledge of that condition and the need for its alleviation. However, as respondent has made no such finding and the record on appeal does not support such a finding, it is necessary to remand the matter to the agency for further consideration.
*213Accordingly, the judgment of the Supreme Court, remanding the matter to respondent agency, should be affirmed.